Atkinson, J.

Even if an extraordinary motion for a new trial could he
made in vacation, there was in the present case no error in declining to entertain the motion presented, nor does the refusal to certify the bill of exceptions complaining of such action afford any legal cause for granting a mandamus nisi against the judge. The alleged newly discovered evidence, upon which the motion for a new trial now brought to the attention of this court is based, is merely cumulative to the case as disclosed in the record heretofore considered, and ought not to have produced a different result. It contains nothing giving to this proceeding “the peculiar characteristic of being an extraordinary motion.” Cox v. Hillyer, 65 Ga. 57. Mandamus nisi denied.

All the Justices concurring.